Per curiam.
Jerry Mikle was convicted of murder and motor vehicle theft in the Superior Court of Floyd County. He was sentenced to life imprisonment for murder and to seven years imprisonment for motor vehicle theft, the sentences to be served consecutively. In this appeal Mikle argues only that the evidence is legally insufficient to support his conviction for murder.
This is Mikle’s second trial. See Mikle v. State, 236 Ga. 748 (225 SE2d 275) (1976). The evidence authorized the jury to find the following: On December 4, 1974, appellant purchased a .25 caliber pistol. Later that same afternoon, Mikle, the appellant, Robert Green, the victim, and Glenda Fay Green Ferguson, the victim’s alleged common law wife, were in the living room of the Green home. Bad feelings existed between appellant and the *615victim as a result of relationships each had experienced with Glenda Fay Green Ferguson. Suddenly, appellant opened fire with the pistol, shooting Green at least six times, and killing him. In the course of his flight from the scene of the shooting Mikle stole an automobile. Appellant was later arrested v in Alabama and returned to Georgia for trial.
Submitted March 11, 1977 —
Decided April 6, 1977.
Robert J. Evans, for appellant.
F. Larry. Salmon, District Attorney, Arthur K. Bolton, Attorney General, Harrison Kohler, Assistant Attorney General, for appellee.
On appeal, this court will consider only the sufficiency of the evidence and not its weight. Ridley v. State, 236 Ga. 147, 149 (223 SE2d 131) (1976); Proctor v. State, 235 Ga. 720, 721 (221 SE2d 556) (1975). We hold the evidence was sufficient to authorize the jury’s verdict.

Judgment affirmed.


Nichols, C. J., Undercofler, P. J., Jordan, Ingram, Hall and Hill, JJ., concur.